                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




 In re: Lamictal Direct Purchaser Antitrust
 Litigation
                                                                 Civil Action No. 12-995
                                                                  OPINION & ORDER




John Michael Vazquez, U.S.D.J.

       Pending before the Court is Plaintiffs’ unopposed motion, D.E. 510, to redact certain

portions of pages 16, 18-19, and 22-25 of the Court’s April 9, 2021 Opinion, D.E. 502. The Court

filed the Opinion under seal because the Opinion appeared to contain otherwise sensitive and

confidential information. See D.E. 503. The Court ordered the parties to file a joint motion to seal

within 14 days of the entry of the Opinion. Id. Plaintiffs then filed their motion, D.E. 510, with

proposed redactions attached Exhibits A and B, D.E. 511; D.E. 511-1. Plaintiffs seek to seal the

portions of the Court’s opinion discussing the prices that direct purchasers of the generic version

of the drug Lamictal paid to Defendants Teva Pharmaceutical Industries LTD and its subsidiary

Teva Pharmaceuticals USA, Inc. (collectively “Teva”) as well as discounts those purchasers

received. D.E. 510-1 at 2, ¶ 4; see also D.E. 502 at 16, 18-19, and 22-25. The Court decided the

motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the

reasons stated below, Plaintiffs’ motion is granted.

       “[W]hen a moving party seeks an order sealing court records, it must demonstrate that

‘good cause’ exists to overcome the presumption in favor of public access.” China Falcon Flying

Ltd. v. Dassault Falcon Jet Corp., No. CV 15-6210 (KM), 2017 WL 3718108, at *2 (D.N.J. Aug.
29, 2017) (citing Securimetrics, Inc. v. Iridian Techs., Inc., No. CIV. 03-04394 (RBK), 2006 WL

827889, at *2 (D.N.J. Mar. 30, 2006)). A “motion to seal is granted when the moving party’s

private interest to seal documents outweighs the public’s interest in disclosing the information.”

Id. (citing CDK Glob., LLC v. Tulley Auto. Grp., Inc., No. CV 15-3103 (KM), 2017 WL 870400,

at *2 (D.N.J. Mar. 3, 2017)). Local Civil Rule 5.3(c)(3) sets forth the requirements for the contents

of a motion to seal. L. Civ. R. 5.3(c)(3). Moving papers must address with particularity the

following factors:

               (a) the nature of the materials or proceedings at
               issue;
               (b) the legitimate private or public interest which
               warrants the relief sought;
               (c) the clearly defined and serious injury that
               would result if the relief sought is not granted;
               (d) why a less restrictive alternative to the relief
               sought is not available;
               (e) any prior order sealing the same materials in
               the pending action; and
               (f) the identity of any party or nonparty known to
               be objecting to the sealing request.
               Such index shall also include, as to each objection
               to seal any material:
               (g) the materials to which there is an objection;
               (h) the basis for the objection; and
               (i) if the material or information was previously
               sealed by the Court in the pending action, why the
               materials should not be maintained under seal.

Id.

       To satisfy the first factor, Plaintiffs must provide a detailed description of the material they

wish to seal. China Falcon Flying Ltd., No. CV 15-6210 (KM), 2017 WL 3718108, at *2 (citing

Horizon Pharma AG v. Watson Lab’ys Inc.-Fla., No. CV 13-5124 (JEI/JS), 2015 WL 12859244,

at *1 (D.N.J. Sept. 14, 2015)). Plaintiffs indicate they wish to seal “competitively-sensitive

information about the prices Plaintiffs’ and Class members paid for generic Lamictal, including



                                                  2
any discounts they received and the pricing and discount patterns relative to other Direct

Purchasers.” D.E. 510-1 at 3. Exhibit A is a copy of the Court’s Opinion, highlighted to show

exactly what information Plaintiffs’ seek to redact. Plaintiffs have provided a detailed description

of the material they seek to seal.

        The next two factors are analyzed together: “the legitimate private or public interest which

warrants the relief sought” and “the clearly defined and serious injury that would result if the relief

sought is not granted.” L. Civ. R. 5.3(c)(3); see also China Falcon Flying Ltd., 2017 WL 3718108,

at *3. Plaintiffs claim they have an interest in “ensuring that their sensitive, non-public information

about their Lamictal purchases and downstream prices remains confidential.” D.E. 510-1 at 3. As

to injury, Plaintiffs point to the previous declarations of Kristyn Fields, D.E. 426-3, and Susan

Segura, D.E. 426-4, which attached as exhibits declarations of certain Plaintiffs’ employees. The

employees stated that disclosure of their “selling prices and practices[,]” which are not available

under normal circumstances, “could increase the negotiating leverage of . . . customers and

negatively impact [Plaintiff’s] business.” D.E. 426-4 at 6; see also D.E. 426-3 at 6. Those

employees also testified that Plaintiffs’ suppliers could use the confidential pricing information

“to gain a competitive advantage in future business negotiations.” D.E. 426-4 at 6; see also D.E.

426-3 at 6. Courts in this district have found that similar interests and injuries readily satisfy L.

Civ. R. 5.3(c)(3)(c) and L. Civ. R. 5.3(c)(3)(d). See e.g., China Falcon Flying Ltd., No. CV 15-

6210 (KM), 2017 WL 3718108, at *3 (“[T]here is a legitimate private interest in keeping

confidential business agreements and sensitive pricing information confidential . . . a moving

party’s loss of competitive standing in the current market is the type of serious injury that calls for

the protection of confidential material.”). Plaintiffs satisfy both of the factors.




                                                   3
        The next factor is “why a less restrictive alternative to the relief sought is not available.”

L. Civ. R. 5.3(c)(3). The Court finds that there are no less restrictive means. Exhibit A to

Plaintiffs’ motion shows that Plaintiffs only seek to redact those limited aspects of the Opinion,

D.E. 502, that identify discounting strategies and patterns for customer groups, specific prices paid

for generic Lamictal, and the identities of the customers that fall into specific customer groups.

See D.E. 511-1.

        The next factor requires Plaintiffs to identify all prior orders sealing the same materials in

this case. See L. Civ. R. 5.3(c)(3)(e). Plaintiffs’ motion indicated that the information for which

they now seek sealing were part of the materials ordered sealed by both the Third Circuit on April

12, 2020, D.E. 510-1 at 2, ¶ 6, and by Judge Waldor on November 16, 2018 and September 21,

2020. Id. at 2-3, ¶¶ 7-9. Plaintiffs have met their burden.

        Finally, because there are no objections to Plaintiffs’ motion to seal, D.E. 510-1 at 1, ¶ 3,

factors (f) through (i) do not apply.

        Accordingly, the Court finds that Plaintiffs have met all factors under L. Civ. R. 5.3(c)(3)

and have shown good cause as to why the requested portions of the Court’s Opinion should be

redacted.

        Therefore, for good cause shown,

        IT IS on this 29th day of April 2021,

        ORDERED that Plaintiffs’ unopposed motion, D.E. 510, to redact certain portions of

pages 16, 18-19, and 22-25 of the Court’s April 9, 2021 Opinion, D.E. 502, is GRANTED; and it

is further




                                                  4
       ORDERED that within seven (7) days, Plaintiffs shall submit a copy of the Court’s

Opinion with the approved redactions (without any header generated by the Court’s electronic

filing system) to the following email address: njdnef_vazquez@njd.uscourts.gov.



                                                   ______________________________
                                                   John Michael Vazquez, U.S.D.J.




                                              5
